The subject matter of this proceeding is identical with that of State ex rel. Landis, Attorney General, v. The Circuit Court for the Eleventh Judicial Circuit of Florida, et al., this day decided and opinion filed. This proceeding is now before the Court on motions of the respondents to discharge the order to show cause, and on demurrers of the relators to the answers and responses of the respondents, and motion of the relators for peremptory writ of prohibition. For the reasons stated in the opinion this day filed in the above mentioned case, the motions of the respondents to discharge the order to *Page 392 
show cause should be denied, and the demurrers of relators to the answers and responses of the respondents, and the motion of relators for peremptory writ of prohibition, should be granted. A writ of prohibition having been issued by this Court, however, in the above mentioned cause, which serves the purpose of the writ sought in this case, peremptory writ of prohibition will not be issued herein until the further order of the Court.
BUFORD, C.J., AND WHITFIELD, ELLIS AND TERRELL, J.J., concur.
BROWN, J., not participating.
DAVIS, J., disqualified.